Exhibit 10.9 SUMMARY OF COMPENSATION FOR THE BOARD OF TRUSTEES OF RAMCO-GERSHENSON PROPERTIES TRUST The following table sets forth the compensation program for non-employee Trustees Annual cash retainer (1) $ Additional cash retainer: Chairman Audit Committee chair Compensation Committee chair Nominating and Governance Committee chair Executive Committee chair Executive Committee members - Annual equity retainer (value of shares of restricted stock) (2) The annual cash retainer is equal to $80,000 less the grant date fair value, which approximates $50,000,of the restricted stock granted in the applicable year. Grants are made under the Trust's 2008 Restricted Share Plan for Non-Employee Trustees.The shares of restricted stock vest over three years.The grant is made on June 30th or, if not a business day, the business day prior to June 30th. During 2011, 4,039 shares were granted per Trustee. The Trust also reimburses all Trustees for all expenses incurred in connection with attending any meetings or performing their duties as Trustees.
